Title: From Thomas Jefferson to J. P. P. Derieux, 11 October 1792
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Oct. 11. 1792.

On my arrival here I called on Mr. Vaughan, and found that there were only 25. boxes of glass in Mr. Homassel’s hands, which he had begun to sell, and some articles newly arrived addressed to Mr. Morris. As Homassel had begun the sale of what was in his hands, he thought it best to let them remain. As to those in Mr. Morris’s possession I called on him, and he promised me he would immediately deliver them to Mr. Vaughan, not [having indeed?] himself to undertake the sale of them. On the whole Mr. Vaughan undertakes that 200 dollars shall be remitted you by the 15th. of November. As this must be by a bank post bill payable in Richmond, let me know immediately to whom there it shall be made payable. The sale of the other things shall be pressed as much as will be consistent with a due degree of attention to your interests, and you shall know it as soon and as often as any certain prospect of remittances occur. With compliments to Mrs. Derieux I am with great & sincere esteem Dear Sir your most obedt. humble servt

Th: Jefferson


P.S. I forward you a letter from Mr. Fenwick which requires immediate attention.

